MCCARTHY, j.
This is a guardianship proceeding. Appellant has moved to dismiss the appeal. Respondent, the former guardian, makes an original application in this court for an additional allowance to him on account of services rendered and attorney fees incurred on this appeal. This court has no jurisdiction to make such allowance. His claim against the estate for such services and expenses must be presented to the probate court for settlement and allowance. (C. S., sec. 7868.)
Respondent’s application is denied and appellant’s motion to dismiss the appeal- is granted.
Rice, C. J., and Budge, Dunn and Lee, JJ., concur.